DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 10/25/2022.
The applicant's arguments to the claims rejection are fully considered, however they are not deemed to be persuasive; for examiner response to the applicant’s arguments see “Response to Arguments” section below.  Additionally, new grounds of rejections are presented in this office action necessitated by the applicant’s amendment.
	
Response to Arguments
On page 8 of the Remarks, the applicant argues against alternative rejections of claims 3 and 14 presented in the previous office actions.
In response, the examiner would like to state, first, that the alternative rejections are still based on the same reference to Alpman, just different embodiments. The MPEP cited by the applicant does not seem to state anything against using different embodiments of the same reference.
Second, claims 3 and 14 are very broad and may be interpreted and mapped to the same reference in plurality of different ways.  Claims 4 and 5 depend from claim 3 and claims 15 and 16 depend from claim 14. Claims 4 and 5 represent different embodiments claiming different features. Interpretation and mapping of claim 3 to the prior art in such a way that it would be consistent with interpretation and mapping of claim 4 may not be the same as interpretation and mapping of claim 3 to the prior art which would be consistent with interpretation and mapping of claim 5. In other words, interpretation and mapping of claim 3 and its dependent claim 4 has to be consistent with each other. On the other side, interpretation and mapping of claim 3 and its other dependent claim 5 has also to be consistent with each other. Since claims 4 and 5 recite different features, its parent claim 3 needs to be mapped to the prior art in one way when considering claim 4, and mapped to the prior art in another way when considering claim 5. This necessitates alternative rejections of claim 3 based on different mapping. The same logic applies to claim 14 when separately considering its dependent claims 15 and 16.

On page 10 of the Remarks, the applicant takes the limitation “a first antenna module including a second PCB, wherein the first antenna module is electrically connected with the first PCB through a flexible printed circuit board (FPCB)” and cites very small portion of the examiner’s mapping of features of this limitation to the prior art. The applicant also cites paragraph 0075 and 0087 of Jong and concludes that “Jong fail
to support the Examiner’s contention that ‘PCB 2250 specifically with respect to the first communication device 2121 which would be a separate PCB’ ”.
The gist of the applicant’s argument is not entirely clear such as it is not clear what exactly is missing from Jong. Therefore, as best understood, the applicant appears to allege that the PCB 2250 applied to the first communication device 2121 is not a separate PCB. This is incorrect. Paragraph 0058 states that substrate 140 which is a printed circuit board (PCB) may be a main PCB. Paragraphs 0075 – 0076 describe a communication device 2200 (e.g., the first communication device 2121, the second communication device 2122, the third communication device 2123, and/or the fourth communication device 2124 of FIG. 2A). Each of these devices includes respective PCB 2250. Thus, there are four printed circuit boards 2250, each corresponding to the respective communication device, in addition to the main PCB of par. 0058. In other words, the first communication device 2121 has its own printed circuit board 2250, the second communication device 2122 has its own printed circuit board 2250, the third communication device 2123 has its own printed circuit board 2250, and the fourth communication device 2124 has its own printed circuit board 2250. The PCB 2250 may include a connector for electrical connection with any other PCB (e.g., a PCB on which the communication module 2150 of FIG. 2A is positioned) using a transmission line (e.g., the first conductive line 2131 of FIG. 2A or a coaxial cable). This clearly states that there is a PCB on which the communication module 2150 is positioned and there are four other PCBs 2250 on which communication devices 2121 – 2124 are positioned. Therefore, this supports the examiner’s statement that the printed circuit board 2250 for each of the communication devices 2121 – 2124 is a separate PCB from the one on which the communication module 2150 is positioned.
 
On page 11 of the Remarks, the applicant cites the last limitation of claim 1 (prior to current amendment), cites paragraphs 0076 and 0318 of Jong and makes a conclusion that, as best understood by using the applicant’s underlined portion that John failed to disclose that “such that first RF signals converted by the RFIC are transmitted to the first 1x2 antenna array”.
In the previous office action the examiner specifically cited portion of paragraph 0076 used to reject the underlined limitation:
“The PCB 2250 may be connected to the PCB, on which the communication module 2150 is positioned, for example, using a coaxial cable, and the coaxial cable may be used to transmit a receive/transmit IF or RF signal.”

Elaborating on this, the PCB 2250 with respect to specifically communication device 2121 contains “first 1X2 antenna array” (see FIG 2B, 3A). Paragraph 0069 clearly states that “The communication module 2150 may include, for example, and without limitation, a baseband processor and/or at least one communication circuit (e.g., an inter frequency integrated circuit (IFIC) and/or a radio frequency integrated circuit (RFIC)). Going back to paragraph 0076, it states that the PCB 2250 is electrically connected to the PCB with the communication module 2150 (having the RFIC, as explained above) through the cable which is used to transmit the RF signal. Therefore, the signals from the RFIC positioned on the communication module 2150 is transmitted to each communication device 2121 – 2124 and thus the respective antenna array.

With respect to positioning of the PMIC on the first PCB on which the RFIC is disposed, the applicant presents arguments on pages 12 – 13 of the Remarks against applicability of Saji on the grounds that “The Proposed Modification Cannot Change the Principle of Operation of the Reference”. The applicant alleges that combining Saji with John would have required changing the principle of operation of Jong since the structure of Saji is different from the structure of Jong in terms of signal conversions from BB to IF to RF in Jong, while only from BB to RF in Saji.
The examiner respectfully disagrees. The only reason why Saji was used was for a missing feature of specific positioning of the PMIC. Everything else is disclosed by Jong. The only thing which is missing is specific positioning of the PMIC with respect to other components. Jong is clear that the baseband processor, IFIC and RFIC are positioned on the same board (paragraph 0069). Jong also discloses presence of PMIC (paragraph 0318). Jong does not state where exactly the PMIC is positioned thus prompting a person of ordinary skill in the art to look for other references. In this respect, Saji teaches positioning of the PMIC on the same board as other communication components are located, including baseband and RFIC. Therefore, the examiner has found it to be obvious to utilize the teaching of Saji with respect to specific positioning of the PMIC on the same board as other communication components are positioned, in the system of Jong. There is no other modification are required. In order to position the PMIC on the same board as other communication components (including baseband and RFIC) there is no need to perform any other modifications, as alleged by the applicant. There is no need to change the principle of operation of Jong. Positioning of the PMIC on the same printed circuit board as RFIC does not need to change the type of signal conversion that is disclosed by Jong.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is well-established that a determination of obviousness based on teachings from multiple references does not require an actual, physical substitution of elements. In re Etter, 756 F.2d 852, 859 (Fed. Cir. 1985) (en banc) ("Etter's assertions that Azure cannot be incorporated in Ambrosio are basically irrelevant, the criterion being not whether the references could be physically combined but whether the claimed inventions are rendered obvious by the teachings of the prior art as a whole."); In re Sneed, 710 F.2d 1544, 1550 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.").
Therefore, the applicant’s argument is not found to be persuasive.

On page 14 the applicant additionally cites and analyzes paragraph 0040 of Saji. However, the examiner already stated above that the only teaching from Saji which was being combined with Jong was specific positioning of the PMIC, nothing else. Therefore, this applicant’s argument is not found to be relevant.

On pages 15 – 16, the applicant presents arguments for dual conversion of signal to generate high-frequency 20 GHz signals. However, Jong also uses dual conversion (BB-IF-RF) and is clear that his device is for frequencies in a range of 20 GHz to 100 GHz (see abstract, paragraphs 0008 – 0010, 0062, 0078 and elsewhere).

On pages 16 – 17, the applicant continues analyzing Saji with respect to specific communication features. However, as the examiner pointed out above, the only teaching from Saji being combined with Jong is specific positioning of PMIC, nothing else. Nothing from the communication portion and specific processing of communication signals is taken (or needs to be taken) from Saji in order to place the PMIC on the same board as other communication components. Therefore, this applicant’s argument is not relevant.

On pages 18 – 19 of the Remarks, the applicant continues to present their argument that the RFIC that supplies RF signal to the antenna arrays is positioned in each of the communication devices 2121 – 2124.
While acknowledging that there is a statement in Jong that clearly states that both IFIC and RFIC may be positioned in the communication module 2150, the applicant argues that the rest of the disclosure of Jong describes positioning of the RFIC in the communication device (“antenna module”).
The examiner’s position is that the positioning of the RFIC in the communication module 2150 and the positioning of the RFIC in the communication device are simply two different embodiments. A person of ordinary skill in the art reading Jong’s disclosure would have clearly understood that the RFIC may be positioned either in the communication module or in the communication device.
Consider portion of paragraph 0069 used by the examiner (underlining by the examiner):
“The communication module 2150 may include, for example, and without limitation, a baseband processor and/or at least one communication circuit (e.g., an inter frequency integrated circuit (IFIC) and/or a radio frequency integrated circuit (RFIC)).”

Now consider paragraph 0075 that the applicant appears to rely on (underlining by the examiner):
“Referring to FIG. 2B, a communication device 2200 (e.g., the first communication device 2121, the second communication device 2122, the third communication device 2123, and/or the fourth communication device 2124 of FIG. 2A) may include a communication circuit 2230 (e.g., an RFIC), a PCB 2250, a first antenna array 2240, and/or a second antenna array 2245.”

Looking for the definition of the term “may” (as in “may include” in both paragraphs), it means “used to express possibility” (see https://www.dictionary.com/browse/may). Further, “e.g., an RFIC” in paragraph 0075 relied on by the applicant the term “e.g.” means “for example; for the sake of example; such as” (see https://www.dictionary.com/browse/e-g). Therefore, the examiner maintains that positioning of the RFIC in the communication module 2150 and positioning of the RFIC, given as an example only, in the communication device 2200 (2121 – 2124) are different embodiments (indicated as “may include” and “for example”). Two different embodiments may also be confirmed with the disclosure of paragraph 0076:
“The PCB 2250 may be connected to the PCB, on which the communication module 2150 is positioned, for example, using a coaxial cable, and the coaxial cable may be used to transmit a receive/transmit IF or RF signal.”

What this means is that for the embodiment in which the RFIC is positioned in the communication module 2150, the signal transmitted between the boards through the coaxial cable is RF signal. For the embodiment in which the RFIC is positioned in each of the communication devices 2121 – 2124, the signal transmitted between the boards through the coaxial cable is IF signal to be converted to RF at each device 2121-2124.
As stated in MPEP 2123, A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Therefore, having two different embodiments disclosed by Jong, a person of ordinary skill in the art would have been motivated to choose either one with anticipation of success. In this case, Jong clearly teaches the embodiment in which the RFIC is positioned in the communication module 2150 and it is the RF signal which is transmitted through the coaxial cable to each of the communication devices 2121 – 2124.
Notwithstanding the above, even assuming that there is an RFIC in each of the communication devices 2121 – 2124 in addition to the one in the communication module 2150, as the applicant appears to argue on pages 18 – 19 of the Remarks, nothing in the claims prevents this configuration. Specifically, when the RFIC is positioned in the communication module 2150 and it is the RF signal which is transmitted through the coaxial cable to each of the communication devices 2121 – 2124, the limitation “first RF signals converted by the RFIC are transmitted to the first 1x2 antenna array and the second 1x2 antenna array …, and second RF signals converted by the RFIC are transmitted to the first 1x4 antenna array and the second 1x4 antenna array” does not prevent presence of any other communication circuit (such as filtering or phase shifting) in each of the communication devices 2121 – 2124 since the RF signal is still transmitted from the RFIC to each of the antenna arrays and the claim language does not prevent any other signal processing (such as filtering or phase shifting) in each of the communication devices 2121 – 2124.

Therefore, the examiner maintains that the disclosure of Jong is still applicable to the rejection of independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 2, 7, 9 – 13, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 9 – 12 and 19 – 20 of copending Application No. 17/226,912 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, although using slightly different language, the claims of reference application recite a broader but obvious variation of the devices of the instant application (e.g. no PMIC, which is claimed by the instant application).
Correspondence of the claims is according to the following table:
Claims of Reference application
Claims of Instant application
1 – 2
1 – 2, respectively
9 and 10
7 and 9, respectively
11
10 – 12
12
13
19 and 20
19 and 20, respectively


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190229413 (Jong) in view of US 20150119102 (Saji) evidenced by US 5722040 (Bjerede).
Regarding claim 1, Jong teaches “A portable communication device (shown in FIG 1A-C and 2A with corresponding description) comprising:
a first printed circuit board (PCB) (paragraph 0058: substrate 140 which is a printed circuit board (PCB) may be a main PCB. Paragraph 0076: the PCB, on which the communication module 2150 is positioned.) on which a communication processor generating a baseband (BB) signal (paragraph 0069: The communication module 2150 may include a baseband processor), an intermediate frequency integrated circuit (IFIC) (paragraph 0069: The communication module 2150 may include an inter frequency integrated circuit (IFIC).)…” “…a radio frequency integrated circuit (RFIC) (paragraph 0069: The communication module 2150 may include a radio frequency integrated circuit (RFIC). Paragraph 0076: The PCB 2250 may be connected to the PCB, on which the communication module 2150 is positioned using a coaxial cable, and the coaxial cable may be used to transmit a receive/transmit RF signal.)…” “…and supporting a mm Wave communication (paragraph 0062: an mmWave module. The mmWave band may include a frequency band ranging from 20 GHz to 100 GHz. Also abstract and paragraph 0078), and a power management integrated circuit (PMIC) (paragraph 0318: The power management module 1888 may manage power supplied to the electronic device 1801 and may be implemented as a power management integrated circuit (PMIC)) are disposed (paragraph 0076: the PCB, on which the communication module 2150 is positioned. As was explained above and in paragraph 0069, the communication module 2150 contains all the parts recited by the claim except PMIC, which will be addressed below);
a first antenna module (FIG 2A and paragraph 0064: a first communication device (e.g., including communication circuitry) 2121 also shown in FIG 2B and paragraph 0075) including a second PCB (FIG 2B and paragraph 0075: PCB 2250 specifically with respect to the first communication device 2121 which would be a separate PCB, thus “a second PCB”. Paragraph 0087: the first antenna array 321 and the second antenna array 331 positioned on/in the substrate 310.), wherein the first antenna module is electrically connected with the first PCB (paragraph 0076: The PCB 2250 may include a connector (e.g., a coaxial cable connector or a board to board (B-to-B) connector) for electrical connection with any other PCB (e.g., a PCB on which the communication module 2150 of FIG. 2A is positioned (“the first PCB”)) using a transmission line (e.g., the first conductive line 2131 of FIG. 2A or a coaxial cable). The PCB 2250 may be connected to the PCB, on which the communication module 2150 is positioned, for example, using a coaxial cable, and the coaxial cable may be used to transmit or receive/transmit RF signal.) through a flexible printed circuit board (FPCB) (paragraph 0094: the connection members 351 and 361 in FIG 3A may include a flexible printed circuit board (FPCB)), and wherein the first antenna module includes a first 1x2 antenna array (FIG 2B and paragraph 0075: a first antenna array 2240 specifically with respect to the first communication device 2121. Paragraph 0077: the first antenna array 2240 and/or the second antenna array 2245 may include a plurality of antennas. Paragraph 0102: the first plurality of antennas 321a, 321b, 321c, and 321d may form the first antenna array 321. The case where the specific array is a 1x4 array is illustrated by way of example in FIG. 4A, but the specific array may be variously changed or modified according to various embodiments. For example, the specific array may be "1xN" (N being an integer greater than 2). It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize an array with two antennas simply as design choice with predictable results. Although Jong states that N>2, this is explicitly stated as only an example and does not limit construction of the array to three antennas or more. Additionally or alternatively, more options for antenna array construction are disclosed with respect to FIG 5 in paragraphs 0119 – 0121: the antenna array groups in the communication device may have an array (or a matrix) of "MxN" (M being an integer equal to or greater than 1, and N being an integer equal to or greater than 2). "M" may correspond to the number of antenna array groups. According to an embodiment, "N" may correspond to the number of antennas forming one antenna array. Thus, an array 1x2 is within the disclosed embodiment) and a second 1x2 antenna array (FIG 2B and paragraph 0075: a second antenna array 2245 specifically with respect to the first communication device 2121. Paragraph 0103: the second antenna array 331 may include the second plurality of antennas 331a, 331b, 331c, and 331d. The second antenna array 331 may be formed to be identical or similar to the first antenna array 321. Therefore, when the first antenna array 321 contains two antennas, the second antenna array 331 would also contain two antennas) which are disposed on the second PCB (FIG 2B and paragraph 0075: PCB 2250 specifically with respect to the first communication device 2121 which would be a separate PCB, thus “a second PCB”. Paragraph 0087: the first antenna array 321 and the second antenna array 331 positioned on/in the substrate 310.); and
a second antenna module (FIG 2A and paragraph 0064: a second communication device (e.g., including communication circuitry) 2122 also shown in FIG 2B and paragraph 0075) including a third PCB (FIG 2B and paragraph 0075: PCB 2250 specifically with respect to the second communication device 2122 which would be a separate PCB, thus “a third PCB”. Paragraph 0087: the first antenna array 321 and the second antenna array 331 positioned on/in the substrate 310.), wherein the second antenna module is electrically connected with the first PCB (paragraph 0076: The PCB 2250 may include a connector (e.g., a coaxial cable connector or a board to board (B-to-B) connector) for electrical connection with any other PCB (e.g., a PCB on which the communication module 2150 of FIG. 2A is positioned (“the first PCB”)) using a transmission line (e.g., the first conductive line 2131 of FIG. 2A or a coaxial cable). The PCB 2250 may be connected to the PCB, on which the communication module 2150 is positioned, for example, using a coaxial cable, and the coaxial cable may be used to transmit or receive/transmit RF signal.),
wherein the second antenna module includes a first 1x4 antenna array (FIG 2B and paragraph 0075: a first antenna array 2240 specifically with respect to the second communication device 2122. Paragraph 0077: the first antenna array 2240 and/or the second antenna array 2245 may include a plurality of antennas. Paragraph 0081: the antenna module may include a first antenna array 321 which is shown to have 1x4 structure. Paragraph 0102: the first plurality of antennas 321a, 321b, 321c, and 321d may form the first antenna array 321.) and a second 1x4 antenna array (FIG 2B and paragraph 0075: a second antenna array 2245 specifically with respect to the second communication device 2122. Paragraph 0081: the antenna module may include a second antenna array 331 which is shown to have 1x4 structure. Paragraph 0103: the second antenna array 331 may include the second plurality of antennas 331a, 331b, 331c, and 331d. The second antenna array 331 may be formed to be identical or similar to the first antenna array 321.) which are disposed on the third PCB (FIG 2B and paragraph 0075: PCB 2250 specifically with respect to the second communication device 2122 which would be a separate PCB, thus “a third PCB”. Paragraph 0087: the first antenna array 321 and the second antenna array 331 positioned on/in the substrate 310.),
wherein the PMIC…” “…supplies power to the RFIC disposed on the first PCB (paragraph 0318: The power management module 1888 may manage power supplied to the electronic device 1801 and may be implemented as a power management integrated circuit (PMIC). Therefore, since the electronic device 1801 also includes RFIC, the PMIC thus supplies power to the RFIC) such that first RF signals converted by the RFIC are transmitted to the first 1x2 antenna array and the second 1x2 antenna array (paragraph 0076: The transmission line through which the PCB 2250 is connected to the PCB on which the communication module 2150 is positioned is used to transmit or receive/transmit RF signal. Therefore, “first RF signals” from the RFIC are transmitted over the connection members 351 and 361 to the first antenna array 2240 or 321 on “the second PCB” and to the second antenna array 2245 or 331 on “the second PCB”) through the FPCB (paragraph 0094: the connection members 351 and 361 in FIG 3A may include a flexible printed circuit board (FPCB)), and second RF signals converted by the RFIC are transmitted to the first 1x4 antenna array and the second 1x4 antenna array (paragraph 0076: The transmission line through which the PCB 2250 is connected to the PCB on which the communication module 2150 is positioned is used to transmit or receive/transmit RF signal. Therefore, “second RF signals” are transmitted over the connection members 351 and 361 to the first antenna array 2240 or 321 of “the third PCB” and to the second antenna array 2245 or 331 of “the third PCB”), and
wherein a first frequency band of the first RF signals is over 20 GHz (abstract, paragraphs 0008 – 0010, 0062, 0078 and elsewhere: transmit and/or receive a signal having a frequency in a range of 20 GHz to 100 GHz.).”

While disclosing PMIC (see paragraph 0318), Jong does not disclose it to be also positioned (“disposed”) on the first PCB on which the RFIC is disposed.
Saji in FIG 3 and paragraphs 0050, 0051 and 0054 teaches circuit substrate 800 on which RFIC 190 is disposed as well as power management IC 510 for the main power supply. In other words, Saji teaches disposing “a power management integrated circuit (PMIC)” on the same printed circuit board as the RFIC is disposed.
Since Jong does not disclose placement of the power management module 1888, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize placement of the power management module on the same printed circuit board as the RFIC, as suggested by Soji, in the system of Jong simply to fill in where he is silent with predictable results, since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.
Placing the power management module on the same printed circuit board as the RFIC (on which the communication processor and IFIC are also located as per teaching of Jong) would have eliminated the need for a separate printed circuit board just for the purpose of the power management module as well as eliminated any wiring that would be required for the separate placement, thus potentially reducing the cost and size of the device.

With respect to the IFIC “converting the BB signal received from the communication processor into an intermediate frequency (IF) signal” and the RFIC “converting the IF signal received from the IFIC into a radio frequency (RF) signal”, this is either implicit as is normally done in the industry, when both IFIC and RFIC are present and which is disclosed by Jong (may be evidenced by Bjerede, col. 8 lines 26 – 47: the base band processor 26 outputs digital signal to intermediate frequency (IF) processor 28 which converts the digital signal into an analog signal and modifies the frequency of the analog signal upward to an intermediate frequency (“converting the BB signal received from the communication processor into an intermediate frequency (IF) signal”). The intermediate frequency signal is provided to radio frequency (RF) processor 30 which further modifies the frequency of the carrier signal upward to the radio frequency desired for transmission (“the RFIC converting the IF signal received from the IFIC into a radio frequency (RF) signal”).), or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that since the output of baseband processor normally represents baseband signal and the output of IFIC normally represents an intermediate frequency signal, to implement the conversion of the baseband signal received from the baseband processor into the intermediate frequency signal within the IFIC and conversion of the intermediate frequency signal received from the IFIC into RF signal within the RFIC. Doing so would have simply conformed to how the RF circuits are designed and function. 

Additional explanations may be found in section Response to Arguments above which is incorporated herein by reference.

Regarding claim 10, this claim is rejected because of the same reasons as set forth in the rejection of claim 1 because claim 10 has similar but broader limitations.
Claim 10 additionally recites “wherein the first antenna module and the second antenna module are located within 2cm from the RFIC”.
Although this condition is not explicitly disclosed by Jong, since the conductive lines 2131 and 2132 in FIG 2A may be used to transmit RF signal having mmWave frequency, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to minimize the distance between the antenna modules 2121/2122 and the communication module 2150, which contains the RFIC, including within recited in the claim distance, thus respectively minimizing the length of the conductive lines 2131 and 2132, first, to minimize the losses in the high-frequency transmission lines between the RFIC and antenna modules, and second, to minimize any interference generated by these transmission lines to each other and to other components. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 11, Jong teaches or fairly suggests “wherein the first antenna module includes a first 1x2 antenna array and a second 1x2 antenna array which are disposed on the second PCB (please see explanation in the rejection of claim 1 above addressing the same limitation).”
Regarding claim 12, Jong teaches or fairly suggests “wherein the second antenna module includes a first 1x4 antenna array and a second 1x4 antenna array which are disposed on the third PCB (please see explanation in the rejection of claim 1 above addressing the same limitation).”

Regarding claims 2 and 13, Jong teaches or fairly suggests “further comprising:
a first line connecting the RFIC and the first antenna module (FIG 2A and paragraph 0064: a first conductive line 2131. Paragraph 0069: the communication module 2150 (which includes RFIC) may be electrically connected to the first communication device 2121 using the first conductive line 2131. The first conductive line 2131 may include a coaxial cable and/or an FPCB.); and
a second line connecting the RFIC and the second antenna module (FIG 2A and paragraph 0064: a second conductive line 2132. Paragraph 0069: the communication module 2150 (which includes RFIC) may be electrically connected to second communication device 2122 using the second conductive line 2132. The second conductive line 2132 may include a coaxial cable and/or an FPCB.),
wherein both of the first antenna module and the second antenna module are located within 2cm from the RFIC (Although this condition is not explicitly disclosed, since the conductive lines 2131 and 2132 in FIG 2A may be used to transmit RF signal having mmWave frequency, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to minimize the distance between the antenna modules 2121/2122 and the communication module 2150, which contains the RFIC, including within recited in the claim distance, thus respectively minimizing the length of the conductive lines 2131 and 2132, first, to minimize the losses in the high-frequency transmission lines between the RFIC and antenna modules, and second, to minimize any interference generated by these transmission lines to each other and to other components. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.) such that loss of the first line between the RFIC and the first antenna module Is less than 10 dB, and that loss of the second line between the RFIC and the second antenna module is less than 10 dB (this merely represents a desired result and does not seem to limit the claim to any particular steps or structure. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement transmission medium (coaxial or FPCB) with such parameters that has minimal losses at the operating high-frequency while transmitting signals from the RFIC to the antenna modules, including the range specified by the claim, to maximize the signal feeding the antenna modules. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.).”

Regarding claims 3 and 14, although Jong teaches in paragraph 0069 that the communication module 2150 may include a baseband processor, an inter frequency integrated circuit (IFIC) and a radio frequency integrated circuit (RFIC), Jong does not explicitly disclose specific steps such as “wherein the RFIC is configured to:
receive a first IF signal from the IFIC,
convert the first IF signal into the first RF signal,
transmit the first RF signal to the first antenna module,
receive a second IF signal from the IFIC,
convert the second IF signal into the second RF signal,
transmit the second RF signal to the second antenna module.”
However, the claim is so broadly written that it does not require that the “first IF signal” be any different from “second IF signal” or that the “first RF signal” be any different from “second RF signal” or that the processes of reception, conversion and transmission for both signals to occur simultaneously. Nor does it require the transmission of “the first RF signal” to be exclusively to “the first antenna module” and transmission of “the second RF signal” to be exclusively to “the second antenna module”. Therefore, in view of this, and within the concept of broadest reasonable interpretation, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that at one point in time, an IF signal having one informational content (let us call it “a first IF signal”) may be received “from the IFIC” (which is part of the communication module 2150) by the RFIC (which is another part of the communication module 2150) which “convert the first IF signal into the first RF signal, transmit the first RF signal to the first antenna module (paragraph 0076: The transmission line through which the PCB 2250 is connected to the PCB on which the communication module 2150 is positioned is used to transmit or receive/transmit RF signal. Therefore, providing this converted RF signal to all antenna modules 2121 – 2124 maps to recited limitations)”,
“receive a second IF signal from the IFIC, convert the second IF signal into the second RF signal” may simply be mapped to the same process as described above but at another, later point in time for a different instance of IF signal having the same or different informational content (let us call it “the second IF signal”) and its conversion by the RFIC as part of the communication module 2150 into another instance of RF signal (let us call it “the second RF signal”) which is also transmitted to all antenna modules 2121 – 2124 maps to recited limitations.
Therefore, the normal operation of the system with respect to reception of an IF signal, its conversion to RF and the transmission of the RF signal to all antenna modules 2121 – 2124 at two different points in time will map to the recited by the claim processes.

Claims 3, 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190229413 (Jong) in view of US 20150119102 (Saji) (evidenced by US 5722040 (Bjerede)) as applied to claims 1 and 10 above, and further in view of US 20200091608 (Alpman), and further in view of US 20160248451 (Weissman).

Alternative rejection of claims 3 and 14 based on Alpman.
Regarding claims 3 and 14, although Jong teaches in paragraph 0069 that the communication module 2150 may include a baseband processor, an inter frequency integrated circuit (IFIC) and a radio frequency integrated circuit (RFIC), Jong does not explicitly disclose specific steps such as “wherein the RFIC is configured to:
receive a first IF signal from the IFIC,
convert the first IF signal into a first RF signal,
transmit the first RF signal to the first antenna module,
receive a second IF signal from the IFIC,
convert the second IF signal into a second RF signal,
transmit the second RF signal to the second antenna module.”

Alpman in FIG 85 with corresponding description also teaches high-level block diagram of a similar device having plurality of antenna arrays.  Thus, Alpman teaches or fairly suggests “wherein the RFIC is configured to (this embodiment is shown in FIG 85 with corresponding description. Paragraph 1114: each of the RFEMs 8502, . . . , 8504 can be configured for reception and transmission of wireless signals in a specific band (e.g., a 28 GHz band, a 39 GHz band, a 60 GHz ISM band such as WiGig or a 5G communication band).):
receive a first IF signal from the IFIC (paragraph 1118: The RFEM 8502 can receive an IF signal (“a first IF signal”) from the BBS 8506 (“IFIC”) via the coax cable 8552 and the triplexer 8550.),
convert the first IF signal into a first RF signal (paragraph 1118: The IF signal can be amplified by IF amplifier 8546 and then communicated to the mixer 8538. The mixer 8538 can receive an up-conversion LO signal from the LO generator 8542 and the LO amplifier 8540. The amplified LO signal is multiplied with the amplified received IF signal by the mixer 8538 to generate an RF signal.),
transmit the first RF signal to the first antenna module (paragraph 1118: a plurality of signals 8528 for transmission by the phased antenna array 8508 (which may be mapped to “the first antenna module”).),
receive a second IF signal from the IFIC (paragraph 1114: Even though description of the functionalities of RFEM 8502 are provided, the additional RFEMs (e.g., RFEM 8504) can be configured in a similar fashion. Therefore, as per paragraph 1118: The RFEM 8504 can receive an IF (“a second IF signal”) signal from the BBS 8506 (“IFIC”) via respective coax cable 8552 and the triplexer 8550.),
convert the second IF signal into a second RF signal (paragraph 1118: The IF (“second IF signal”) signal can be amplified by IF amplifier 8546 (of RFEM 8504) and then communicated to the mixer 8538 (of RFEM 8504). The mixer 8538 (of RFEM 8504) can receive an up-conversion LO signal from the LO generator 8542 (of RFEM 8504) and the LO amplifier 8540 (of RFEM 8504). The amplified LO signal is multiplied with the amplified received IF signal by the mixer 8538 (of RFEM 8504) to generate an RF signal in the RFEM 8504.),
transmit the second RF signal to the second antenna module (paragraph 1118: a plurality of signals 8528 (of RFEM 8504) for transmission by the phased antenna array 8508 (of RFEM 8504) (which may be mapped to “the second antenna module”)).”
Therefore, it would have been further obvious to a person of ordinary skill in the art at the effective filing date of the application to combine the embodiment shown in Alpman’s FIG 85 with the system of Jong with respect to transmitting signals having different frequency bands from different antenna arrays so that one antenna array located on one surface of the device transmits signals of a first band and another antenna array located on a different surface of the device transmits signals of a second band. Doing so would have provided separation of signals by reducing their mutual interference by utilizing different frequency bands.

Alpman does not disclose that different RFEM shown in FIG 85 may be part of the same integrated circuit. In this respect, Weissman in FIG 4B teaches a similar arrangement having dual band RFFE 335-a connected to two different antenna arrays. As stated in paragraph 0151, the first baseband circuitry 325-a may output a first IF signal associated with communicating in the first frequency range. The second baseband circuitry 330-a may output a second IF signal associated with communicating in the second frequency range. The second IF signal may be at a higher frequency than the first IF signal. The first and second IF signals may be output to the dual-transceiver chip module 230-b. Paragraph 0152: the dual-band RFFE 335-a may include two transceiver circuits adapted to simultaneously communicate in the first and second frequency ranges. Paragraph 0153: each of the first and second transceiver circuits of the dual-band RFFE 335-a may be connected to the dual-transceiver chip module 230-b. Alternatively, both of the first and second transceiver chips may be formed on a single die. In other words, Weissman teaches that multiple transceivers for communication in different frequency bands may comprise a single chip.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize Alpman’s multiple RFEM 8502, 8504 for communication in different frequency bands as parts of a single radio frequency integrated circuit (RFIC), as suggested by Weissman simply as design choice with predictable results. Doing so would have reduced parts count, reduced the space taken by the components and improved consistency of performance by providing different RFEM on the same chip.
Regarding claims 4 and 15, Jong in combination with Alpman and Weissman teaches or fairly suggests “wherein the first RF signal has the first frequency band different from a second frequency band of the second RF signal (indeed, as was explained in the rejection of claim 3 above in this section, the signal transmitted by different RFEM 8502, 8504 are in different frequency bands (see Alpman, paragraph 1114). Same information is disclosed by Weissman, paragraph 0152).”

Claims 3, 5, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190229413 (Jong) in view of US 20150119102 (Saji) (evidenced by US 5722040 (Bjerede)) as applied to claims 1 and 10 above, and further in view of US 20200091608 (Alpman).

Alternative rejection of claims 3 and 14 based on different embodiment of Alpman
Regarding claims 3 and 14, although Jong teaches in paragraph 0069 that the communication module 2150 may include a baseband processor, an inter frequency integrated circuit (IFIC) and a radio frequency integrated circuit (RFIC), Jong does not explicitly disclose specific steps such as “wherein the RFIC is configured to:
receive a first IF signal from the IFIC,
convert the first IF signal into a first RF signal,
transmit the first RF signal to the first antenna module,
receive a second IF signal from the IFIC,
convert the second IF signal into a second RF signal,
transmit the second RF signal to the second antenna module.”

Alpman in FIG 62 with corresponding description also teaches high-level block diagram of a similar device having plurality of antenna arrays.  Thus, Alpman teaches or fairly suggests “wherein the RFIC is configured to:
receive a first IF signal from the IFIC (paragraph 0976: A second data stream may be communicated between the BBS 6226 (“IFIC”) and the RFEM 6204 via the triplexer's 6228 and 6224, and the coax cable 6240. The second data stream can be transmitted via the phased antenna array 6222, which can include horizontally polarized antennas. The transmitted through the cable 6240 data stream from BBS 6226 to the RFEM 6202 represents “a first IF signal” (see paragraphs 0973 – 0974)),
convert the first IF signal into a first RF signal (paragraph 0975: The RFEM 6204 can include an LO generator 6216 to generate a LO signal 6218. The LO signal 6218 can be used by the transceiver part 6220 for up-converting a signal received from the BBS 6226 into a RF signal for transmission via the array 6222.),
transmit the first RF signal to the first antenna module (paragraph 0976: The second data stream can be transmitted via the phased antenna array 6222 (which may be mapped to “the first antenna module”), which can include horizontally polarized antennas.),
receive a second IF signal from the IFIC (paragraph 0976: During a MIMO operation, a first data stream may be communicated between the BBS 6226 and the RFEM 6202 via the triplexers 6228 and 6214, and the coax cable 6238. The first data stream can be transmitted via the phased antenna array 6208, which can include vertically polarized antennas. The transmitted through the cable 6238 data stream from BBS 6226 to the RFEM 6202 represents “a second IF signal” (see paragraph 0973)),
convert the second IF signal into a second RF signal (paragraph 0974: The RFEM 6202 can include an LO generator 6210 to generate a LO signal 6212. The LO signal 6212 can be used by the transceiver part 6206 for up-converting a signal received from the BBS 6226 into a RF signal for transmission via the array 6208.),
transmit the second RF signal to the second antenna module (paragraph 0976: The first data stream can be transmitted via the phased antenna array 6208 (which may be mapped to “the second antenna module”), which can include vertically polarized antennas.).”
Therefore, it would have been further obvious to a person of ordinary skill in the art at the effective filing date of the application to combine the embodiment shown in Alpman’s FIG 62 with the system of Jong with respect to transmitting signals having different polarization from different antenna arrays/modules so that one antenna array/module located on one surface of the device transmits signals of first polarization and another antenna array/module located on a different surface of the device transmits signals of second polarization. Doing so would have provided further separation of signals by reducing their mutual interference through different polarization in those systems where MIMO is used.
Alpman does not disclose that different RFEM shown in FIG 62 may be part of the same integrated circuit. This, however, follows from the teaching of Jong, whose RFIC is capable of outputting RF signals of horizontal and vertical polarizations (see par. 0272 - 0273).
Regarding claims 5 and 16, Jong in combination with Alpman teaches or fairly suggests “wherein the first RF signal is horizontally polarized, and the second RF signal is vertically polarized (indeed, as was explained in the rejection of claim 3 above in this section, the signal transmitted from “the first antenna module” mapped to phased antenna array 6222 is horizontally polarized, and the signal transmitted from “the second antenna module” mapped to phased antenna array 6208 is vertically polarized).”

Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190229413 (Jong) in view of US 20150119102 (Saji) (evidenced by US 5722040 (Bjerede)) as applied to claims 1 and 11 above, and further in view of US 20190158130 (Achour).
Regarding claims 7 and 18, Jong does not disclose “wherein the communication processor is configured to form a first beam using the first 1x2 antenna array and to form a second beam using the second 1x2 antenna array.”
Achour teaches a radiating structure comprising multiple subarrays of radiating elements, each subarray responsive to a different frequency (abstract). As further disclosed in FIG 4 with corresponding description, there is an antenna 404 which has an array of radiating elements or cells 406. Paragraph 0021: A transmission signal 416 is provided to the antenna feed 402 which has a plurality of transmission lines for distributing the signal 416 to the antenna 404. The transmission signal for each counterpart communication device has a corresponding frequency at which certain cells 406 resonate.  The top row of cells 406 resonate or radiate at frequency f1, but do not radiate EM signals at other frequencies. Similarly, the other rows of cells 406 are each resonant at specific frequencies, and not respond to other frequencies. Paragraph 0026: each portion of the cells, or subarray of cells, is responsive to a specific frequency. The subarray of cells are configured to operate together and thus to direct communications in a specific direction (to form different beams). Paragraph 0027: the system provides multiple frequency signals from a single antenna having cells of different resonant frequencies. FIG 8 and paragraphs 0027 – 0028 disclose simultaneous transmission to multiple counterpart communication apparatuses in different directions utilizing beams having different frequencies from different portions of the array antenna. In other words, Achour teaches “the communication processor is configured to form a first beam using the first … antenna array and to form a second beam using the second … antenna array” while first and second antenna arrays are parts of the same larger antenna array.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to combine disclosed by Achour transmissions in different directions utilizing different frequency selective beams from different sub-arrays of the same antenna array, with the system of Jong with respect to the antenna arrays 2240 and 2245 in Fig. 2B or 321 and 331 in FIG 3A of the first antenna module 2121. Doing so would have allowed to direct a communication stream to a given counterpart communication apparatus, maximize available transmission energy and increase the throughput to that communication partner. This would be especially useful in a congested environment. (See Achour, paragraph 0026)
When the principle suggested by Achour is applied to the antenna array 321 and 331 in FIG 3A of Jong, or any other combination of antenna arrays on a substrate shown in Jong’s FIG 4 – 16, it would have been obvious to split them in such a way that “the first 1x2 antenna array” would “form a first [frequency selective] beam” and “the second 1x2 antenna array” would “form a second [frequency selective] beam”.
Regarding claims 8 and 19, Jong does not disclose “wherein the communication processor is configured to form a first beam using the first 1x4 antenna array and to form a second beam using the second 1x4 antenna array.”
Achour teaches a radiating structure comprising multiple subarrays of radiating elements, each subarray responsive to a different frequency (abstract). As further disclosed in FIG 4 with corresponding description, there is an antenna 404 which has an array of radiating elements or cells 406. Paragraph 0021: A transmission signal 416 is provided to the antenna feed 402 which has a plurality of transmission lines for distributing the signal 416 to the antenna 404. The transmission signal for each counterpart communication device has a corresponding frequency at which certain cells 406 resonate.  The top row of cells 406 resonate or radiate at frequency f1, but do not radiate EM signals at other frequencies. Similarly, the other rows of cells 406 are each resonant at specific frequencies, and not respond to other frequencies. Paragraph 0026: each portion of the cells, or subarray of cells, is responsive to a specific frequency. The subarray of cells are configured to operate together and thus to direct communications in a specific direction (to form different beams). Paragraph 0027: the system provides multiple frequency signals from a single antenna having cells of different resonant frequencies. FIG 8 and paragraphs 0027 – 0028 disclose simultaneous transmission to multiple counterpart communication apparatuses in different directions utilizing beams having different frequencies from different portions of the array antenna. In other words, Achour teaches “wherein the communication processor is configured to form a first beam using the first … antenna array and to form a second beam using the second … antenna array” while first and second antenna arrays are parts of the same larger antenna array.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to combine disclosed by Achour transmissions in different directions utilizing different frequency selective beams from different sub-arrays of the same antenna array, with the system of Jong with respect to the antenna arrays 2240 and 2245 in Fig. 2B or 321 and 331 in FIG 3A of the second antenna module 2122. Doing so would have allowed to direct a communication stream to a given counterpart communication apparatus, maximize available transmission energy and increase the throughput to that communication partner. This would be especially useful in a congested environment. (See Achour, paragraph 0026)
When the principle suggested by Achour is applied to the antenna array 321 and 331 in FIG 3A of Jong, or any other combination of antenna arrays on a substrate shown in Jong’s FIG 4 – 16, it would have been obvious to split them in such a way that “the first 1x4 antenna array” would “form a first [frequency selective] beam” and “the second 1x4 antenna array” would “form a second [frequency selective] beam”.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190229413 (Jong) in view of US 20150119102 (Saji) (evidenced by US 5722040 (Bjerede)) as applied to claims 1 and 11 above, and further in view of US 20190319663 (Shimura).
Regarding claims 9 and 20, Jong does not explicitly teach “further comprising:
a first transmission or reception chain; and
a second transmission or reception chain,
wherein the first transmission or reception chain electrically connects the RFIC and the first 1x2 antenna array, and the second transmission or reception chain electrically connects the RFIC and the second 1x2 antenna array.”
Shimura teaches a similar device having different PC boards: PC board 60 on which baseband processor 70 and transceiver 77 (would be equivalent to the “RFIC”) are positioned, and PC board 90 with RF front-end module. In other words, Shimura teaches (see corresponding limitations of claim 1) “a first printed circuit board (PCB) (FIG 2(b) and paragraph 0049: substrate 61a that is different from a substrate 61b on which the RF front-end module 90 is provided.) on which a communication processor (paragraph 0049: baseband processor 70)” and “a radio frequency integrated circuit (RFIC) (paragraph 0049: transceiver 77.)” “supporting a mmWave communication (paragraphs 0018, 0034)” “are disposed (FIG 2(b) and paragraph 0049: substrate 61a)”;
a first antenna module (FIG 2(b) and paragraph 0049: the RF front-end module 90 is provided.) including a second PCB (FIG 2(b): substrate 61b) wherein the first antenna module is electrically connected with the first PCB (FIG 2(b) and paragraph 0049: cable 610 directly connecting substrates 61a and 61b)…” “…and wherein the first antenna module includes a first 1x2 antenna array (FIG 3 and paragraph 0058: a plurality of antenna modules M11 , . . . , Mmn. Each antenna module of the embodiment is used for transmission and reception. Paragraph 0044: "n" and "m" are each an integer that is not less than 1. The number of the antenna elements A11 , . . . , Amn included in the array antenna 100 is m x n.  Thus, an arrangement 2x2 includes “a first 1x2 antenna array” and may correspond to upper row of antenna modules shown in FIG 3) and a second 1x2 antenna array (an arrangement 2x2 includes “a second 1x2 antenna array” and may correspond to lower row of antenna modules shown in FIG 3) which are disposed on a second PCB (FIG 2(b): substrate 61b)…” “…such that first RF signals [from the] RFIC are transmitted to the first 1x2 antenna array (connection between transceiver 77 (“RFIC”) and each of the upper row of antenna modules M11 to M1n (“the first 1x2 antenna array”) shown in FIG 3 through which the RF signal is transmitted) and the second 1x2 antenna array (connection between transceiver 77 (“RFIC”) and each of the lower row of antenna modules Mm1 to Mmn (“the second 1x2 antenna array”) shown in FIG 3 through which the RF signal is transmitted)”.
However, Shimura also teaches “a first transmission or reception chain (FIG 3 and paragraph 0058: plurality of transmission/reception circuits TR11, . . . , TRmn with corresponding connections to a distributor/combiner 810 (see paragraph 0059). Specifically, transmission/reception circuits TR11, . . . , TR1n for the upper row of antenna modules with corresponding connections to the distributor/combiner 810 would correspond to “a first transmission or reception chain”); and
a second transmission or reception chain (FIG 3 and paragraph 0058: Specifically, transmission/reception circuits TRm1, . . . , TRmn for the lower row of antenna modules with corresponding connections to the distributor/combiner 810 would correspond to “a second transmission or reception chain”),
wherein the first transmission or reception chain electrically connects the RFIC and the first 1x2 antenna array (transmission/reception circuits TR11, . . . , TR1n for the upper row of antenna modules (“the first 1x2 antenna array”) with corresponding connections to the distributor/combiner 810 “electrically connects” them to the transceiver 77 (“RFIC”)), and the second transmission or reception chain electrically connects the RFIC and the second 1x2 antenna array (transmission/reception circuits TRm1, . . . , TRmn for the lower row of antenna modules (“the second 1x2 antenna array”) with corresponding connections to the distributor/combiner 810 “electrically connects” them to the transceiver 77 (“RFIC”)).”
Therefore, based on similarity of the devices, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Shimura internal structure connecting antenna elements to the RFIC, in the device of Jong simply as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.
Doing so would have also allowed changing the direction of the beam by using phase control (see Shimura, paragraph 0052) as well as adjusting the amplitude of the antenna element transmitting RF signal (see Shimura, paragraph 0059).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648